Title: From George Washington to William Heath, 28 November 1781
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Philadelphia 28th Novemr 1781.
                  
                  Your several Favors of the 9th—12th—& 17th—instt, with their Inclosures are received.
                  The Disposition of the Troops for Winter Quarters, I think is well arranged—The New Hampshire Regiments, as they are already on the Ground, had best remain at the Northward, for the Protection of that Frontier—Hazens have already performed a long Tour of March & Duty; and it may seem hard to send them still so much further—and the New Hampshire Regts—I should suppose fully equal to the Purpose of guarding the Northern Frontier during the Winter.
                  I have conversed with Mr Morris on the Subject of your Want of Flour—he seems surprized at the Circumstance; as he had supposed that a sufficient Quantity had been procured by his Engagement with the State Agent of N.York for 5,000 Barrels, & some other Purchases ordered to be made by himself—He will take Care for your better Supply.
                  Money is an Article of greater Difficulty.  I am very sensible of the Distress of the Army and shall do all in my power, while I remain in this Town, to obtain them a Sum—but the Financier at present gives me but small Encouragement.
                  The Success of Colo. Willet at the Northward, does him great Honor; and I hope it will be attended with very good Consequences.  With great Regard & Esteem I am Dear Sir Your most Obedient and humble Servant
                  
                     Go: Washington
                     
                  
               